DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response is acknowledged and appreciated.  The claim changes are addressed as follows.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claim 1 Applicant requires that “the airbag and the gas generator are configured such that an internal pressure of the airbag after the deployment is -69.8kPa to 48.6kPa”.  With this, there appears to be a lack of enablement, since a deployed and assumingly inflated airbag must have a positive internal pressure.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 5, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent 8,979,023) in view of Smith et al. (U.S. Patent Application Publication 2011/0226898).

In regards to claim 1, Wang et al (henceforth referred to as Wang) disclose an airbag device for a flying object, which protects at least one of objects to be protected mounted on the flying object.  Wang teaches a UAV with incorporated airbag that inflates and protects various portions/components of the UAV (figure 4 illustrated UAV with deployed airbags), the airbag device comprising: an airbag which is provided adjacent to at least one of the objects to be protected mounted on the flying object, is contracted or folded in an initial state, and is deployable so as to cover a portion or the entirety of a periphery of the object to be protected mounted on the flying object when the airbag is inflated.  Wang teaches multiple contracted airbags that may deploy during a crash scenario; and
a gas generator which is connected to the airbag and is capable of supplying gas into the airbag to inflate the airbag when the gas generator is activated (col. 1, lines 27-39); Wang teaches some internal airbag pressure but fails to teach that the airbag and the gas generator are configured such that an internal pressure after the deployment is -69.8kPa to 48.6 kPa.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate an airbag internal pressure of the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233;
Also, Wang and Smith do not describe the size of the vent holes and do not disclose the opening area being 0.086% to 0.27% with respect to the air bag area.  
However, it would have been an obvious matter of design choice to provide the vent holes in any of various sizes depending on the intended rate of gas release and especially since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

In regards to claim 2, Wang discloses that the object to be protected mounted on the flying object is any one of a power source of the flying object, a safety device used to protect the flying object and a collision object that collides with the flying object from the impact at the time of collision, a laser surveying device capable of performing surveying, an altitude sensor capable of detecting altitude, an infrared sensor or ultrasonic sensor capable of detecting a distance from the collision object, a camera capable of performing imaging, a black box device that records acquired data, and a flight control device that controls flight of the flying object.  Want teaches a protecting airbag that deploys in or around various portions of the UAV including at least some of those claimed.

In regards to claim 5, Wang as modified teaches that the vent hole is capable of discharging gas inside the airbag.  The vent holes of Wang as modified by Smith discharge gas from inside the airbag.

In regards to claim 7, Wang discloses that one of the objects to be protected mounted on the flying object is a detection device capable of detecting or predicting collision between the flying object and an obstacle existing outside the flying object, and after the detection device detects or predicts the collision between the flying object and the obstacle existing outside the flying object, the detection device transmits an operation signal to the gas generator to operate the gas generator, and controls the airbag to start deployment within 5 ms to 36s.  

In regards to claim 8, Wang discloses that one of the objects to be protected mounted on the flying object is a detection device capable of detecting or predicting collision between the flying object and an obstacle existing outside the flying object, and a detectable distance from the detection device to the obstacle existing outside the flying object is 0 m to 10 m.  Wang teaches detecting impending impact and fully deploying airbag in various lengths of time including 0.010 seconds within the claimed initiation time as claimed.

In regards to claim 9, although Wang fails to explicitly disclose that when a weight of the obstacle is M [kg], a relative speed with respect to the obstacle at which the airbag is capable of absorbing impact is W [m/s], and a numerical value X [kg1/2-

In regards to claim 10, Wang discloses that the gas generator has a pyro-type gas generating agent and is configured such that the gas is generated by combustion of the pyro-type gas generating agent to flow into the airbag.  Wang teaches using a compressed gas container, but describes the possible use of a pyro device.

In regards to claim 11, Wang discloses that the gas generator comprises a gas-filled container filled with compressed gas and an igniter that has an ignition charge and cleaves the gas-filled container owing to combustion of the ignition charge to make the compressed gas as the gas flow into the airbag.  Wang teaches multiple different possible methods for inflation including chemical reactive gas and ignition source.

In regards to claim 12, Wang discloses that at least one of the objects to be protected mounted on the flying object is provided inside an airframe of the flying object, and the airbag is provided inside the airframe of the flying object to be adjacent to the .

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent 8,979,023) and Smith et al. (U.S. Patent Application Publication 2011/0226898) as applied to claim 1 and in further view of Chan et al. (U.S. Patent 10,336,453).

In regards to claim 3, Wang fails to explicitly disclose that the airbag is a tubular expandable body which expands so as to cover a portion or the entirety of a periphery of the object to be protected mounted on the flying object when the gas generator is operated.  However, Chan et al (henceforth to as Chan) teaches a UAV system that incorporates multiple inflatable bags (airbags) to provide impact protection to various equipment and further illustrates different shapes and sizes including a tubular application to encompass a component (see figures 16a-e).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide different shapes and sizes for airbags of Wang including tubular as taught by Chan, to fit and protect different shaped components.

In regards to claim 4, Wang fails to disclose that the airbag is an expandable body having a dome-like portion which expands so as to cover a portion or the entirety 

Summary/Conclusion
Claims 1-5 and 7-12 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641